  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

    MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA            )
                                    )      CRIMINAL ACTION NO.
        v.                          )         2:17cr131-MHT
                                    )              (WO)
MELISSA JACQUELYN COOPER            )

                                ORDER

    The court being of the opinion that, to help in

addressing      her   drug     addiction,          defendant      Melissa

Jacquelyn Cooper should participate in status hearings

until further order of the court, it is ORDERED as

follows:

    (1)      Defendant      Melissa       Jacquelyn      Cooper     shall

participate in status hearings until further order of

the court.

    (2)      Magistrate     Judge       Susan    Russ    Walker    shall

conduct the status hearings, in person or by phone;

shall    determine    the    frequency      of     the   hearings;    and

shall    make   arrangements        for    them.    Magistrate      Judge

Walker also has the discretion to terminate the holding
of the hearings should she determine that they are no

longer necessary.

    DONE, this the 26th day of February, 2020.

                        /s/ Myron H. Thompson
                     UNITED STATES DISTRICT JUDGE
